   2:18-cv-03268-RMG            Date Filed 12/11/18        Entry Number 7       Page 1 of 4




                              UNITED STATE S DISTRlCT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

                                    CHARLE STON DIVISION


R. ALEXANDER ACOSTA,                                   )
Secretary of Labor,                                    )         FILE NO. 2 : l 8-cv-03268-RMG
United States Department of Labor,                     )
                                                       )
                               Plaintiff,              )
                                                       )
               v.                                      )
                                                       )
                                                     .)
SENOR TEQUILA, INC. , d/b/a Senor Tequila              )             CONSENT JUDGMENT
Mexican Restaurant and Cantina; SENOR                  )
TEQUILA OF SUMMERVILLE, LLC, d/b/a                     )                AND ORDER
Senor Tequila Mexican Restaurant and Cantina;          )
SANDRA VILLALPANDO; and JAIME                          )
VILLALPANDO ;                                          )
                                                       )
                               Defendants.             )

               This cause came on for consideration upon the parties' motion and consent to the

entry of this Judgment, without further contest. It is, therefore,

               ORDERED, ADJUDGED and D ECREED that Defendants Senor Tequila, Inc. ,

Senor Tequila of Summerville, LLC, Sandra Villalpando, and Jaime Villalpando (referred to

herein collectively as " Defendants"), their agents, servants, employees and all persons in active

concert or participation with them who receive actual notice hereof, are permanently enjoined

from violating the provisions of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C .

§ 201, et~. hereinafter referred to as the Act, in any of the following manners:

                1. They shall not, contrary to§§ 6 and 15(a)(2) of the Act, 29 U.S.C. §§ 206 and

2 l 5(a)(2), pay any employee who is engaged in commerce or in the product ion of goods for

commerce, or who is employed in an enterprise engaged in commerce or in the production of

goods for commerce, within the meaning of the Act, wages at a rate less than the applicable
   2:18-cv-03268-RMG            Date Filed 12/11/18        Entry Number 7        Page 2 of 4




minimum hourly rate prescribed by said § 6 as now in effect or which hereafter may be made

applicable by amendment thereto.

                2. They shall not, contrary to §§ 7 and l 5(a)(2) of the Act, 29 U .S .C . §§ 207 and

2 l 5(a)(2), employ any employee in commerce or in the production of goods for commerce, or in

an enterprise engaged in commerce or in the production of goods for commerce, within the

meaning of the Act, for more than 40 hours in a workweek unless such employee is compensated

for such hours in excess of 40 at an overtime rate of at least one and one-half times the regular

rate at which such employee is employed.

               3. They shall not, contrary to§§ l l(c) and 15(a)(5) of the Act, 29 U.S .C.

§§ 21 l(c) and 215(a)(5), fail to make, keep and preserve adequate and accurate employment

records as prescribed by Regulation found at 29 C.F .R. § 516.

               4. They shall not contrary to§ 15(a)(3) of the Act, 29 U.S.C . § 215(a)(3),

discharge or in any other manner discriminate against any employee because such employee has

filed any complaint or instituted or caused to be instituted any proceeding under or related to this

Act, or has testified or is about to testify in any such proceeding or has served or is about to serve

on an industry committee.

               IT IS FURTHER ORDERED, ADJUDGED and DECREED that Defendants

hereby are restrained from withholding payment of back wages in the total amount of

$139,634.69, plus liquidated damages in the amount of $139,634.69, which are due sixty-eight

employees for the periods of employment and in the amounts indicated with respect to each, as

set forth on Schedules A, B, and C attached hereto. The private rights, under the Act, of any

employee of Defendants not named or for periods not stated in said Schedules A, B , and/or C

shall not be terminated or otherwise adversely affected by this proceeding.



                                                  2
    2:18-cv-03268-RMG           Date Filed 12/11/18        Entry Number 7         Page 3 of 4




        To comply with this provision of this Order, Defendants shall, on or before December 1,

2018 , deliver to the United States Department of Labor, Wage and Hour Division, 60 Forsyth

Street, S.W., Room 7M40, Atlanta, Georgia 30303 , three (3) certified or cashier's checks or

money orders made payable to " United States Department of Labor, Wage and Hour Division",

for the net amount due the employees named in Schedule A, B, and C, respectively, after

appropriate deductions from the back wages for income tax and the employee's share of F.I.C.A.

Defendants shall remain responsible for the employer's share of F.I.C.A. arising from or related

to the back wages paid hereunder. On or before December 1, 2018, Defendants also shall

provide Plaintiffs attorneys with a schedule showing their employer I.D. numbers and a schedule

showing the last known address and social security number as to each employee listed on

Schedules A, B, and C.

       Plaintiff, thereupon, shall distribute the proceeds from such checks to the named

employees, or to their personal representatives, and any amounts not so distributed by the

Plaintiff within the period of three (3) years after date of this Judgment, because of inability to

locate the proper persons or because of such persons' refusals to accept such sums, shall be

deposited into the Treasury of the United States as miscellaneous receipts.

       In the event of default by Defendants in making such payments, post-judgment interest

shall be assessed on any unpaid amount at the rate established pursuant to 28 U .S.C. § 1961.

               It is FURTHER ORDERED that each party shall bear its own attorney's fees and

expenses incurred by such party in connection with any stage of this case, including but not

limited to, attorney ' s fees which may be available under the Equal Access to Justice Act, as

amended.




                                                  3
2:18-cv-03268-RMG     Date Filed 12/11/18       Entry Number 7   Page 4 of 4




        This   I t)   day of December, 2018 .




                                    THE HONORABL        HARD M. GERGEL
                                    UNITED ST A TES DISTRICT JUDGE




                                       4
